THE UN|TED STATES DlSTRlCT COURT
FOR THE M|DDLE DlSTRlCT OF PENNSYLVAN|A

W|LSON P. R|CHARD,

Plaintiff, :
v. : 3:18-CV-559
(JUDGE MAR|ANI)
FlNANCE OF AMER|CA
MORTGAGES, LLC, et al.,
Defendants.
_|EMORANMJM OPlN|ON

 

l. lNTRoDuchoN

Presently before the Court is Magistrate Judge Carlson’s Report and
Recommendation (“R&R”) (Doc. 78) regarding Defendant Great American Assurance
Company’s (“Great American’s”) and Defendant QBE insurance Corporation’s (“QBE’s”)
respective motions to dismiss Plaintiff Wilson P. Richard’s (“Richard’s”) complaint for failure
to state a claim upon which relief can be granted under Fed. R. Civ. P. 12(b)(6) (Doc. 44,
Doc. 75).1 For the reasons stated below, the Court will adopt the R&R, grant the motions to
dismiss, and direct Richard to tile an amended complaint within 28 days if he wishes to

maintain this action against QBE.

 

1 The R&R states that it addresses QBE’s motion to dismiss Richard’s First Amended Complaint (Doc. 47).
Due to Richard’s filing of his Second Amended Complaint (Doc. 69) prior to the issuance of the R&R,
QBE’s operative motion to dismiss is its motion to dismiss Richard’s Second Amended Complaint (Doc.
75), which is substantively identical to its motion to dismiss the First Amended Complaint. As further
explained below, the Court will evaluate the R&R’s recommendations with respect to QBE’s motion to
dismiss Richard’s Second Amended Complaint.

 

|l. FAcTuAL BAcKGRouNo AND PRochuRAL HrsToRY

Richard’s lawsuit alleges various claims under federal and state law against his
mortgage lender/servicer, Defendants Finance of America Mortgage, LLC (“Finance of
America") and chen Loan Servicing, LLC (“chen”), and two home insurance companies,
Great American and QBE. (Doc. 69). The claims arise from damages caused by the failure
of water pipes or fixtures that Richard alleges occurred at his home in Jim Thorpe,
Pennsy|vania. (ld.1111 25, 33). Richard asserts that the Defendants are liable for these
damages, although his theory of liability for each Defendant differs. He contends that his
problems began in or around December 2015 with the failure of Finance of America/chen
to pay his hazard insurance premiums to QBE, his home insurance company, from his
mortgage escrow. (ld. 11 20). He then alleges that he believes that his insurance agent,
Progressive lnsurance,2 and/or QBE “sent a notice of cancellation or non-renewal to
OCWEN and/or FlNANCE OF AMER|CA and to Richard at his previous address which was
3425 Linden Place, Apartment 1J, F|ushing, New York, 14354 despite the fact that they
were aware Richard had moved to the [Jim Thorpe premises].” (Doc. 69 11 21). As a resu|t,
Richard alleges he did not receive a notice of cancellation or non-renewal of his QBE
insurance policy. (ld.11 22). Finance of America/chen never paid the renewal premium
on the QBE insurance policy and instead obtained forced-placed insurance coverage with
Great American (the “forced-p|aced insurance policy” or “Great American policy”), which

commenced on February 1, 2016. (ld. 11 23). Richard alleges he was not informed of the

 

2 Progressive insurance was initially a defendant in this suit (see Doc. 1, Doc. 33), but Richard voluntarily
dismissed Progressive lnsurance with prejudice from this action in October 2018 (Doc. 64, Doc. 65).
2

intent of Finance of America to purchase the forced-placed insurance until March 1, 2016.
(ld. 11 24). The forced-placed insurance policy, attached to the complaint, lists Finance of
America as the insured party, not Richard, and states that the policy does not “provide
coverage for the interest or equity of the mortgagor. This is creditor placed
insurance, protecting your [Finance of America’s] mortgagee interest, subject to policy
terms and conditions.” (Doc. 67-4 at 1 (emphasis in original)).

On March 15, 2016, a water pipe ruptured in Richard’s home, resulting in what
Richard alleges was over $50,000 in damages. (ld. 11 25). Richard asserts that this
damage was covered by the forced-placed insurance policy, that Finance of America
“authorized Richard to submit a claim on its behalf’ under the Great American policy, and
that Richard’s counsel submitted such a claim for $6,240.16 for mold remediation in June
2016. (ld. 1111 26-28). Part of Richard’s support for his allegation that he was permitted to
submit claims on behalf of Finance to America is a Ju|y 13, 2016 letter attached to his
complaint sent from Great American’s claims administrator, Seattle Specia|ty insurance
Services, to Richard’s counsel that states that “[u]nfortunate|y, we will be unable discuss
[sic] the outcome of our investigation [of the claim] with you as Finance of America
Mortgage LLC is the named insured on this policy.” (Doc. 67-5 at 1).

Richard asserts that Great American made payment to Richard in the amount of
$2,773.30 (Doc. 69 11 29), but also admits that Great American paid Finance of America,
and then Finance of America submitted a check for $2,773.30 to Richard (id. 11 31, Doc. 67-

6 (copy of check from Finance of America to Richard)). ln February 2017, Finance of

3

 

America submitted a second check to Richard for $6,240.16 from monies Great American
submitted to Finance for America. (Doc. 69 11 32, Doc. 67-7).

Also in February 2017, Richard alleges he “sustained a second loss when the faucet
in the kitchenette on the second floor of the premises ruptured, causing additional damage
to the premises” in the amount of nearly $25,000. (Doc. 69 11 33). ln September 2017,
Richard asserts that he “again made a claim on behalf of FlNANCE OF AMER|CA with
GREAT AMER|CAN.” (ld.11 34). Richard complains that both the full amount of the March
2016 and February 2017 damages should have been covered by the Great American policy,
but Great American refused to fully compensate him. (ld. 1111 63-66).

Richard asserts a breach of contract claim against QBE (Count lll), alleging that
QBE failed to notify him that his original home insurance policy had been cancelled or not
renewed. (/d. 1111 55-59). He also asserts breach of contract (Count lV) and bad faith
(Count V) claims against Great American, styled as claims being brought “individua|ly and
on behalf of Finance of America,” for failure to cover in full his losses from the damages
incurred in March 2016 and February 2017. (ld. 1111 60-70).

Great American filed its motion to dismiss Richard’s complaint on June 13, 2018.
(Doc. 44). Great American argues that Richard does not have standing to bring claims
against Great American because he is not a party to the forced-placed insurance policy,
which only insures Finance of America’s interest in the Jim Thorpe premises. (Doc. 45 at 5-
11). Richard responds that he is a third-party beneficiary of the Great American insurance

policy and that Great American should be equitably estopped from arguing that he does not

4

have standing to bring his claim because Great American “induced Richard by its actions to
believe that he had authority to bring a claim under the policy of insurance.” (Doc. 60 at 9-
13).

QBE filed its motion to dismiss Richard’s complaint on June 14, 2018 (Doc. 47) and
after Richard amended his complaint a second time, filed a substantively identical motion to
dismiss on November 26, 2018 (Doc. 75). QBE argues that Richard has failed to state a
claim upon which relief can be granted because it is undisputed that QBE mailed the notice
of cancellation of the QBE insurance policy to Richard’s F|ushing, NY address on file with
QBE. (Doc. 75-2 at 5-6). Richard responds that he properly alleged in his complaint that
QBE failed to provide the required notice and that QBE knew or should have known that
Richard had moved from Flushing to Jim Thorpe because Richard’s insurance agent,
Progressive insurance, knew of his relocation. (Doc. 77 at 11-13).

Niagistrate Judge Carison issued an R&R on January 7, 2019 that largely adopts the
arguments set forth by Great American and QBE in their motions to dismiss. (Doc. 78).
The R&R recommends granting both Great American’s and QBE’s motions to dismiss and
affording Richard an opportunity to amend his compiaint, but only with respect to his claims
against QBE. (/d. at 25). Richard timely filed Objections to the R&R with respect to the
R&R’s recommendations related to Great American’s motion to dismiss. (Doc. 82). These

Objections restate the arguments Richard originally raised against the motion to dismiss.

Great American timely nled a response to the Objections, reiterating its same arguments
(Doc. 85).3
|ii. LEGAL STANDARD

A District Court may “designate a magistrate judge to conduct hearings, including
evidentiary hearings, and to submit to a judge of the court proposed Hndings of fact and
recommendations for the disposition" of certain matters pending before the Court. 28
U.S.C. § 636(b)(1)(B). if a party timely and properly files a written objection to a Magistrate
Judge's Report and Recommendation, the District Court “shall make a de novo
determination of those portions of the report or specified proposed findings or
recommendations to which objection is made.” ld. at§ 636(b)(1)(C); see also Fed. R. Civ.
P. 72(b)(3); M.D. Pa. Local Rule 72.3; Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011).

“lf a party does not object timely to a magistrate judge's report and recommendation, the

 

3 The Court notes that the record in this matter has become somewhat muddled. Richard filed his original
complaint on March 8, 2018. (Doc. 1). He then filed his First Amended Complaint on May 31, 2018. (Doc.
33). Great American and QBE died motions to dismiss the First Amended Complaint. (Doc. 44, Doc. 47).
Subsequently, Richard dismissed Progressive insurance as a defendant (Doc. 64, Doc. 65) and sought and
was granted leave to file a Second Amended Complaint (Doc. 69, Doc. 70) against chen. The First
Amended Complaint and Second Amended Complaint are identical with respect to claims against Great
American and QBE. For this reason, Great American sought and was granted leave to treat its motion to
dismiss the First Amended Complaint as its motion to dismiss the new operative Second Amended
Complaint (Doc. 72, Doc. 73). However, QBE did not follow this course and instead filed a new motion to
dismiss the Second Amended Complaint (Doc. 74). QBE’s motion to dismiss the Second Amended
Complaint is substantively identical to its motion to dismiss the First Amended Complaint, and Richard
likewise filed an opposition brief that is substantively identical to his previous opposition brief (Doc. 77).
Despite the Second Amended Complaint, with QBE’s accompanying motion to dismissl being the operative
H|ings in this matter, the R&R incorrectly refers to QBE’s previous motion to dismiss, Document 47. The
Court will treat this mistake as a scrivener's error and will apply the R&R’s analysis with respect to QBE’s
operative motion to dismiss, Document 74. Perhaps due to confusionl Richard failed to file objections with
respect to the R&R’s Hndings regarding QBE’s motion to dismiss. While Richard should have filed such
objections or at least sought clarification from the Court, the Court's analysis of the R&R’s findings relating
to QBE are the same under either a de novo or clear error standard of review.

6

party may lose its right to de novo review by the district court.” EEOC v. City of Long
Branch, 866 F.3d 93, 99-100 (3d Cir. 2017). However, “because a district court must take
some action for a report and recommendation to become a final order and because the
authority and the responsibility to make an informed, final determination remains with the
judge, even absent objections to the report and recommendation, a district court should
afford some level of review to dispositive legal issues raised by the report.” ld. at 100
(internal citations and quotation marks omitted).

A complaint must be dismissed under Federal Rule of Civil Procedure 12(b)(6) if it
does not allege “enough facts to state a claim to relief that is plausible on its face.” Bel/ Af/.
Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). “A claim
has facial plausibility when the plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the misconduct aileged." Ashcroft
v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009).

“Whi|e a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need
detailed factual ailegations, a plaintiffs obligation to provide the grounds of his entitlement
to relief requires more than labels and conclusions, and a formu|aic recitation of the
elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (internal citations,
alterations, and quotations marks omitted). A court “take[s] as true all the factual allegations
in the Complaint and the reasonable inferences that can be drawn from those facts, but . . .
disregard[s] legal conclusions and threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Ethypharm S.A. France v. Abbott Labs., 707

7

F.3d 223, 231 n.14 (3d Cir. 2013) (internal citation, aiteration, and quotation marks omitted).
Thus, “the presumption of truth attaches only to those allegations for which there is
suchient ‘factual matter to render them ‘plausible on [their] face.’” Schuchardt v. President
of the U.S., 839 F.3d 336, 347 (3d Cir. 2016) (alteration in original) (quoting lqba/, 556 U.S.
at 679). “Conclusory assertions of fact and legal conclusions are not entitled to the same
presumption.” ld.

“Although the plausibility standard ‘does not impose a probability requirement,’ it
does require a pleading to show ‘more than a sheer possibility that a defendant has acted
unlawfuliy.”’ Connelly v. Lane Consfr. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (internal
citation omitted) (first quoting Twombly, 550 U.S. at 556; then quoting lqba/, 556 U.S. at
678). “The plausibility determination is ‘a context-specific task that requires the reviewing
court to draw on its judicial experience and common sense.’” ld. at 786-87 (quoting
Iqbal, 556 U.S. 679).

However, even “if a complaint is subject to Rule 12(b)(6) dismissa|, a district court
must permit a curative amendment unless such an amendment would be inequitable or
futile.” Phi/lips v. Cty. of A//egheny, 515 F.3d 224, 245 (3d Cir. 2008).

[E]ven when plaintiff does not seek leave to amend his complaint after a

defendant moves to dismiss it, unless the district court finds that amendment

would be inequitable or futile, the court must inform the plaintiff that he or she
has leave to amend the complaint within a set period of time.

ld.

iV. ANALYsis

The Court adopts the reasoning of the R&R with respect to both Great American’s
and QBE’s motions to dismiss and will grant the motions. The Court also adopts the
recommendations of the R&R to grant Great American’s motion to dismiss with prejudice
and to grant QBE’s motion to dismiss without prejudice to afford Richard an opportunity to
amend his complaint with respect to his claim against QBE.

A. GREAT AMERicAN’s MoTioN To DisMiss

The R&R recommends granting Great American’s motion to dismiss Richard’s
breach of contract and bad faith claims because the Great American policy does not list
Richard as an insured party, nor does Richard establish, as he asserts, that he is somehow
othenivise a third-party beneiciary to the policy. (Doc. 78 at 16-24). The Court agrees.

The starting point of the Court's analysis is the forced-placed insurance policy,
attached to the complaint. (Doc. 67-4); U.S. Ex,oress Lines Ltd. v. Higgins, 281 F.3d 383,
388 (3d Cir. 2002) (court can consider attachments to a complaint when deciding a motion
to dismiss). The interpretation of an insurance policy is a matter of law for the Court,
Lomma v. Ohio Nat'/ Life Assurance Corp., 329 F. Supp. 3d 78, 87 (M.D. Pa. 2018) (citing
Minnesota Fire & Cas. Co. v. Greenfield, 855 A.2d 854, 861 (Pa. 2004)). The Court
interprets the intent of the parties to the insurance policy contract by examining the terms of
the policy. Lomma, 329 F. Supp. 3d at 87 (citing Donega/ Mut. lns. Co. v. Baumhammers,
938 A.2d 286, 290 (Pa. 2007)). “[W]hen a written contract is clear and unequivocai, its

meaning must be determined by its contents alone. lt speaks for itself and a meaning

9

cannot be given to it other than that expressed.” Lesko v. Frankford Hosp.-Bucks Cty., 15
A.3d 337, 342 (Pa. 2011) (quoting Steuaif v. McChesney, 444 A.2d 659, 661 (Pa. 1982)).
“The language of a policy may not be tortured, however, to create ambiguities where none
exist.” Pacific Indem. Co. v. Linn, 766 F.2d 754, 760-61 (3d Cir. 1985) (citing Houghton v.
Am. Guar. Life lns. Co., 692 F.2d 289, 291 (3d Cir. 1982)).

As detailed by Great American in its brief supporting its motion to dismiss and
Magistrate Judge Carison in the R&R, the Great American policy is quite clear that only
Finance of America, the mortgagee, is an insured party. The first page of the policy states
that Finance of America is the “named insured,” the policy is entitled “MORTGAGE
PROTECT|ON lNSURANCE,” and a disclaimer states that:

Unless indicated otherwise by endorsement, this policy does not

provide coverage for fiood, earth movement, contents, errors &

omissions liability, nor does it provide coverage for the interest or

equity of the mortgagor. This is creditor placed insurance, protecting

your mortgagee interest, subject to policy terms and conditions. Please

read your policy for specific terms and conditions of coverage.

(Doc. 67-4 at 1 (boid font in original)). The “Detinitions” section of the policy defines the
“Named insured” as the “creditor, lending institution, company, or person holding or
servicing the mortgagee interest on the described location.” (ld. at 2). “Mortgagee
interest means [the Named lnsured’s] interest iri the described location under a
mortgage agreement, including the mortgagee interest of others [the Named insured]

service[s] under a written servicing agreement.” (ld.) The “Definitions” section further

states that the “mortgagor . . . the purchaser of the described location for whom [the

10

Named lnsured] has financed property or [for] which [the Named lnsured] [isj servicing for
others under the terms of a written agreement . . . is not a Named insured under this
policy.” (ld.) And in numerous places within the policy documents, it is emphasized that the
purpose of the policy is to protect the “mortgagee interest” in a situation, where, as here,
“acceptabie hazard insurance” has been cancelled or not received from the mortgagor.
(ld. at 2, 3, 9-11, 16). Thus, by the express terms of the Great American policy, Richard is
not a party to the policy and cannot bring a claim for breach of contract or bad faith against
Great American. See, e.g., Scarpitfi v. Weborg, 609 A.2d 147, 149-50 (Pa. 1992) (breach of
contract); Seasor v. Libeify Mut. lns. Co., 941 F. Supp. 488, 490-91 (E.D. Pa. 1996) (bad
faith).

Nor, as Magistrate Judge Carison properly concludes in the R&R, is Richard a third-
party beneficiary of the forced-placed insurance policy, which would provide him another
avenue to bring his breach of contract and bad faith claims against Great American.
“[ander Pennsylvania |aw, ‘in order for a third party beneficiary to have standing to recover
on a contract, both contracting parties must have expressed an intention that the third-
party be a beneficiary, and that intention must have affirmatively appeared in the contract
itself.’” Sovereign Bank v. BJ's Who/esa/e C/ub, /nc., 533 F.3d 162, 168 (3d Cir.

2008) (citing Scarpi'tti, 609 A.2d at 149); see also Burks v. Fed. lns. Co., 883 A.2d 1086,
1088 (Pa. Super. Ct. 2005) (noting it is necessary that “such intent [to treat one as a third-

party beneficiary] was within the parties’ contemplation at the time the contract was

11

formed”). Additionally, under Pennsylvania’s adoption of Section 302 of the Restatement
(Second) of Contracts:

[the] plaintiff must show ‘(1) the recognition of the beneiciary's right must be

appropriate to effectuate the intention of the parties, and (2) the performance

must satisfy an obligation of the promisee to pay money to the beneficiary or

the circumstances indicate that the promisee intends to give

the beneficiary the benth of the promised performance.’ Shumate v. Twi'n

Tier Hosp., LLC, 655 F. Supp. 2d 521, 535 (M.D. Pa. 2009) (internal citations

omitted).
New Prime, /nc. v. Brandon Ba/chune Constr., Inc., No. 14-cv-2410, 2017 WL 6419281, at
*5 (M.D. Pa. Dec. 15, 2017) (aiso citing Scarpifti, 609 A.2d at 149-50). As detailed above,
the forced-placed insurance policy clearly expresses that the policy only covers Finance of
America’s mortgagee interest in the Jim Thorpe premises.

in his Objections to the R&R, Richard points to language in the Great American
policy and to the conduct of Great American to argue that the policy at least impliedly grants
him standing as a third-party benenciary. (Doc. 82-1 at 12-17). Specifical|y, Richard
contends that because the policy authorizes the mortgagor to submit a claim on behalf of
the mortgagee and because Great American made payments on the claims Richard
submitted, he is a third-party beneficiary (ld. at 12-14). As the R&R states, this argument
is a logical non-sequitur, as the facts pled by Richard do not demonstrate that either Great
American or Finance or America, let alone both entities, intended at the time they entered
into the insurance contract that Richard should be a beneficiary of the forced-placed

insurance policy. (Doc. 78 at 19-20, 22-23). At most, Richard is an incidental beneficiary of

the policy. He merely acted as Finance of America’s agent in submitting the claims to Great

12

American, and Great American paid Finance of America, not Richard, to cover Finance of
America’s interest in the Jim Thorpe premises. (See Doc. 69 1111 31-32). Finance of
America passed through these payments to Richard for repairs to the property, but Richard
does not establish that these passthrough payments convert him into an intended third-party
beneficiary. As noted in the documents Richard attached to his compiaint, Great
American’s agents interacted with Richard in his role as the submitter of claims on behalf of
Finance of America, ln particular, Great American’s claims administrator, Seattle Specia|ty
insurance Services, informed Richard’s counsel in a July 13, 2016 letter that Richard is not
the named insured on the policy:

On Juiy 1, 2016 Seattle Specia|ty insurance Services received a copy of your

letter regarding the above-captioned claim. Unfortunately, we will be unable

discuss [sic] the outcome of our investigation with you as Finance of America

Mortgage LLC is the named insured on this policy. A letter will be going out

to our insured once our investigation is complete.
(Doc. 67-5 at 1). Simiiarly, subsequent communications between Richard’s counsel and
another of Great American’s claims administrators, Nationai Generai Lender Services,
regarding the claims that Richard submitted on behalf of Finance of America, also do not
establish that Richard is a third-party beneficiary (Doc. 67-9).

Finally, Richard raises two other related arguments not specifically addressed in the
R&R to establish his standing to sue Great American under the forced-placed insurance
policy, but neither of these arguments disturb the conclusion that he does not possess such

standing First, Richard argues that Great American should be equitably estopped from

arguing that Richard does not have standing as a third-party beneficiary because its agents

13

interacted with Richard regarding the claims Richard submitted and payments were made
on those claims. (Doc. 82-1 at 14-16). Richard contends that this conduct:

induced Richard by its actions to believe he had authority to bring a claim

under the policy of insurance. if GREAT AMER|CAN had informed Richard

during the claims process that he was not permitted to submit a claim he

would have requested that FlNANCE OF AMER|CA be joined as an

additional Plaintiff in the instant action.
(ld. at 15). “Under Pennsylvania law, equitable estoppel consists of three elements: ‘1)
misleading words, conduct, or silence by the party against whom the estoppel is asserted;
2) unambiguous proof of reasonable reliance upon the misrepresentation by the party
asserting estoppel; and 3) the lack of a duty to inquire on the party asserting the
estoppe|.’ Chester Exfended Care Ctr. v. Pennsylvania Dep't of Pub. We/fare, 526 Pa. 350,
586 A.2d 379, 382 (1991).” Wayne Moving & Storage of New Jersey, lnc. v. Sch. Dist. of
Phi/ade/phia, 625 F.3d 148, 155 (3d Cir. 2010). Here, Richard has not pled facts to
establish any of the three required elements of equitable estoppel As detailed above, the
communications between Richard’s counsel and Great American’s claims representatives
do not show any misrepresentations made by Great American to Richard that would lead
Richard to believe he is a third-party beneficiary of the forced-placed insurance poiicy. The

clear and explicit language of the policy that Richard is not a named insured on the policy

and that the policy is only for the benefit of Finance of America also indicate that Richard

14

was on notice that the policy does not cover his interest in the Jim Thorpe premises. As a
result, Richard cannot assert equitable estoppel against Great American.4

Second, Richard contends that an endorsement to the forced-placed insurance
policy, which provides for coverage of contents within the Jim Thorpe premises, evidences
that the policy is intended to benefit him because “his lender could not have an interest in
[the] contents." (Doc. 82-1 at 16-17). As Great American points out in their response to
Richard’s Objections, however, this endorsement only applies in instances where the
mortgagee ends up obtaining an ownership interest in the property as part of the “Rea|
Estate Owned” coverage component of the poiicy. (Doc. 85 at 9-10, Doc. 67-4 at 1-2, 4,
20).

in sum, the R&R is correct in recommending dismissal of Richard’s claims against
Great American with prejudice. Accordingly, the Court will grant Great American’s motion to
dismiss.

B. QBE’s MorioN To DisMiss
The R&R also recommends granting QBE’s motion to dismiss Richard’s breach of

contract ciaim, reasoning that Richard has failed to plead that QBE did not follow the proper

 

4 Even if Richard could assert equitable estoppel against Great American, this would not establish a right to
sue Great American in the name of Finance of America or to somehow join Finance of America as an
additional plaintiff, as Richard requests in his Objections to the R&R and which Richard has already
attempted to do in his complaint by labelling his claims as brought individually and on behalf of Finance of
America. (Doc. 69 1111 60-70, Doc. 82-1 at 16). Finance of America is already a party to this action as a
named defendant and thus cannot be joined as an involuntary plaintiff. Dublin Water Co. v. Delaware River
Basin Comm’n, 443 F. Supp. 310, 315 (E.D. Pa. 1977) (citing /ndependent Wireless Tel. Co. v. Radio Corp.
of America, 269 U.S. 459 (1926)) (interpreting Fed. R. Civ. P. 19(a) and noting that an involuntary plaintiff
can only be joined ‘where the party sought to be joined as an involuntary plaintiff is beyond the jurisdiction
of the Court and is notified of the action but refuses to join, and where the party seeking such joinder is
entitled to use the non-party’s name to prosecute the action”).

15

 

cancellation procedures outlined in the QBE policy before cancelling Richard’s home
insurance policy. (Doc. 78 at 12-13). These procedures include providing required notice to
Richard. (Doc. 67-3 at 26-27). QBE asserts that Richard admits in the complaint these
procedures were followed because QBE sent a notice of cancellation to the F|ushing, NY
address on file with QBE. (Doc. 78 at 11). The R&R states that, to the extent Richard
pleads facts to allege that QBE did not follow the cancellation procedures, these facts are
presented by way of argument in Richard’s opposition to QBE’s motion to dismiss and not in
the complaint. (ld. at 14-15). The R&R recommends affording Richard an opportunity to
amend his complaint to allege sufficient facts to plead that QBE breached the policy by not
following the required cancellation procedures. (ld. at 15-16). The Court agrees with this
recommendation

The R&R accurately sets forth Pennsylvania law on alleging breach of contract in an
insurance action:

To state a claim for breach of contract under Pennsylvania iaw, a plaintiff

“must piead: (1) the existence of a contract, including its essential terms; (2) a

breach of a duty imposed by the contract; and (3) resultant damage.”

Papurel/o v. State Farm Fire & Cas. Co., 144 F. Supp. 3d 746, 762 (W.D. Pa.

2015) (quoting Kane v. State Farm Fire & Cas. Co., 841 A.2d 1038, 1042 (Pa.

Super. Ct. 2003)). To effect cancellation of an insurance policy, Pennsylvania

law requires that the conditions “incident to the right to do so must be strictly

complied with.” Coppola v. Ins. Placement Faci/ity of Pennsylvania, 563 A.2d

134, 136 (Pa. 1989). Under Pennsylvania law, where the insurer argues

cancellation as an affirmative defense, the insurer bears the burden of

proving an effective cancellation prior to an insured’s loss. Blasy v. Chester

Cty. Mut. lns. Co., 585 A.2d 493, 495 (Pa. Super. Ct. 1990) (citing Coppo/a,
563 A.3d at 136).

16

 

 

(Doc. 78 at 12-13 (internal citations corrected)). Additionally, with respect to “any policy of
insurance covering owner-occupied private residential properties or personal property of
individuals that has been in force for sixty days or more,” an insurer cannot cancel or refuse
to renew the policy “unless a written notice of the cancellation or refusal to renew is
received by the insured either at the address shown in the policy or at a forwarding
address.” 40 Pa. Stat. and Cons. Stat. Ann. § 1171.5(a)(9) (further stating that such
cancellation or refusal to renew shall not become effective until a date not less than thirty
days after the date of delivery or mailing of the notice), (c)(1) (noting that insurer can also
mail a “renewal premium notice to the insured not less than thirty days in advance of the
expiration date of the policy”),5 The QBE policy tracks these requirements (Doc. 67-3 at
26-27).

Here, Richard has alleged in the complaint that chen and/or Finance of America
failed to pay his renewal premiums to QBE. (Doc. 69 11 20). He further alleges that he
believes QBE sent a notice of cancellation to Richard’s previous address in F|ushing, NY,
“despite the fact that QBE [was] aware that Richard had moved to the jJim Thorpe
premises].” (ld.1111 21-22). However, as the R&R states, the QBE policy lists the F|ushing,
NY address as Richard’s mailing address, and Richard does not specincally allege “that he

notified QBE that he had changed his address or that he provided a forwarding address in

 

5 These requirements come from the Unfair insurance Practices Act, 40 Pa. Stat. and Cons. Stat. Ann. §§
1171 .1-1 171 .15, which prohibits unfair methods of competition or unfair or deceptive acts or practices in the
business of insurance. This statute does not provide for a private right of action and is instead enforced by
the Pennsylvania state insurance commissioner 40 Pa. Stat. and Cons. Stat. Ann. § 1171 .7; A/bert v. Erie
lns. Exch., 65 A.3d 923, 931 (Pa. Super. Ct. 2013) (citing Cresswe/l v. Pennsylvania Nat’l. Mut. Cas. lns.
Co., 820 A.2d 172, 180 n.4 (Pa. Super. Ct. 2003)).

17

accordance with the plain terms of the parties’ insurance agreement.” (Doc. 78 at 13-14).
While Richard argues in his opposition to QBE’s motion to dismiss that QBE should have
been aware of his move from Flushing to Jim Thorpe because his insurance agent,
Progressive, knew of his move (Doc. 77 at 12-13), the R&R properly concludes that this is
not a substitute for absent allegations in the complaint (Doc. 78 at 14-15). Accordingly, the
Court will adopt the R&R’s recommendation to grant QBE’s motion to dismiss without
prejudice and will afford Richard an opportunity to amend his complaint with respect to his
breach of contract claim against QBE.
V. CoNcLusioN

For the reasons discussed abovel the Court will adopt the R&R. Great American’s
and QBE’s respective motions to dismiss will be granted, and Plaintiff will be provided with
leave to amend his Complaint only with respect to his claim against QBE. A separate Order

follows.

 

Rl>ben o. ivij
United States District Judge

18

